DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “according to certain disclosed embodiments” is the type of phraseology that should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 7 is objected to because of the following informalities:  “The method of claims 1” should be “The method of claim[s] 1”.  Appropriate correction is required.
Claims 7 and 14 are objected to because of the following informalities:  “for future pictures encoding” should be “for future picture[s] encoding” or “for future pictures’ encoding”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 


Claim(s) 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al., (WO 2020/0197083, mapped to Google translation provided) in view of Yoo et al., (US 2020/0260070).

Regarding claim 1: Jang teaches a video data processing method, comprising: 
performing a decoder side motion vector refinement (DMVR) process to generate a bi-predicted signal [Abstract teaches: deriving prediction samples of the current block on the basis of the L0 and L1 prediction samples by applying a bi-directional optical flow (BDOF) to the current block], wherein performing the DMVR process comprises: 
determining a refined motion vector for a target coding unit [Abstract teaches: applying decoder-side motion vector refinement (DMVR) to the current block], without using wrap-around motion compensation [Page 45/50, ¶14 teaches: For example, only a 360-degree video for a region currently viewed by the user may be preferentially decoded and rendered using head orientation information and/or viewport information.].
However, It does not appear that Jang explicitly teaches determining whether the wrap-around motion compensation is enabled; and in response to a determination that the wrap-around motion compensation is enabled, 

In a related field of endeavor, Yoo teaches determining whether the wrap-around motion compensation is enabled [Table 34 teaches: sps_ref_ wraparound_ enabled_ flag equal to 1 specifies that horizontal wrap-around motion compensation is applied in inter prediction]; and in response to a determination that the wrap-around motion compensation is enabled [Table 34 teaches: sps_ref_wraparound_offset specifies the offset used for computing the horizontal wrap-around position in luma samples], generating a bi-predicted signal using the wrap-around motion compensation [Table 49-continued teaches: inter_pred_idc [ x0 ][ y0 ] specifies whether list0, list1, or bi-prediction is used for the current coding unit according to the following Table].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yoo’s teaching of a bi-predicted signal using the wrap-around motion compensation into Jang’s video data processing method for the benefit, as taught by Yoo, of enhancing image coding efficiency. [Yoo, ¶0005]
In addition, Jang teaches the basis for the refined motion vector [Page 35/50, ¶9 teaches: the refined motion vector by applying the DMVR has been described in detail with reference to FIGS. 8 and 9].

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.
In addition, Jang teaches wherein the bi-predicted signal is one of a luma signal or a chroma signal [Page 11/50, ¶15 teaches: BDOF may be used to refine the bi-prediction signal. When bi-prediction is applied to the current block, the bi-directional optical flow (BDOF) may be used to calculate improved motion information and generate predictive samples based on this.].

Regarding claim 4: the essence of the claim is taught above in the rejection of claim 1.
In addition, Yoo teaches wherein the DMVR process is performed according to versatile video coding standard [¶0045 teaches: The present document relates to video/image coding. For example, the method/embodiment disclosed in the present document may be applied to the method disclosed in the versatile video coding (VVC) standard].
The motivation to combine is the same as for claim 1. [See teaching above]

Regarding claim 5: the essence of the claim is taught above in the rejection of claim 4.
In addition, Yoo teaches wherein the DMVR process is performed without a versatile video coding standard scaling variable as input, wherein the scaling variable indicates whether a selected reference picture in the DMVR process requires scaling [¶0225 teaches: Meanwhile, for example, an embodiment of the present document may perform a scaling or transform procedure based on at least some of the aforementioned syntax or syntax elements. For example, an embodiment may derive the residual samples ( or residual sample array) for the samples of the current (transform) block, as illustrated in Table 60.].
The motivation to combine is the same as for claim 1. [See teaching above]

Regarding claim 6: the essence of the claim is taught above in the rejection of claim 1.
In addition, Jang teaches wherein the video processing method is performed with a 360- degree video sequence as input [Page 44/50, ¶11 teaches: 20 schematically shows an architecture for providing a 3D image/video service in which the embodiment(s) of this document can be utilized. This can represent a 360 degree or omnidirectional video/image processing system.].

Regarding claim 8: the claim is merely a system for performing video data processing according to the method of claim 1. Yoo teaches a system [an image coding system, ¶0002]. Therefore, the rejection of claim 1 applies equally as well to this claim.

Regarding claim 9: the claim is merely a system for performing video data processing according to the method of claim 2. Yoo teaches a system [an image coding system, ¶0002]. Therefore, the rejection of claim 2 applies equally as well to this claim.

Regarding claim 11: the claim is merely a system for performing video data processing according to the method of claim 4. Yoo teaches a system [an image coding system, ¶0002]. Therefore, the rejection of claim 4 applies equally as well to this claim.

Regarding claim 12: the claim is merely a system for performing video data processing according to the method of claim 5. Yoo teaches a system [an image coding system, ¶0002]. Therefore, the rejection of claim 5 applies equally as well to this claim.

Regarding claim 13: the claim is merely a system for performing video data processing according to the method of claim 6. Yoo teaches a system [an image coding system, ¶0002]. Therefore, the rejection of claim 6 applies equally as well to this claim.

Regarding claim 15: the claim is merely a non-transitory computer readable medium that stores a set of instructions that is executable by one or more processors of an apparatus to cause the apparatus to initiate the method of claim 1. Yoo teaches a non-transitory computer readable medium [the processing method to which the present document is applied may be produced in the form of a program executed by a computer, and may be stored in a computer readable recording medium, ¶0314]. Therefore, the rejection of claim 1 applies equally as well to this claim.

Regarding claim 16: the claim is merely a non-transitory computer readable medium that stores a set of instructions that is executable by one or more processors of an apparatus to cause the apparatus to initiate the method of claim 2. Yoo teaches a non-transitory computer readable medium [the processing method to which the present document is applied may be produced in the form of a program executed by a computer, and may be stored in a computer readable recording medium, ¶0314]. Therefore, the rejection of claim 2 applies equally as well to this claim.

Regarding claim 18: the claim is merely a non-transitory computer readable medium that stores a set of instructions that is executable by one or more processors of an apparatus to cause the apparatus to initiate the method of claim 4. Yoo teaches a non-transitory computer readable medium [the processing method to which the present document is applied may be produced in the form of a program executed by a computer, and may be stored in a computer readable recording medium, ¶0314]. Therefore, the rejection of claim 4 applies equally as well to this claim.

Regarding claim 19: the claim is merely a non-transitory computer readable medium that stores a set of instructions that is executable by one or more processors of an apparatus to cause the apparatus to initiate the method of claim 5. Yoo teaches a non-transitory computer readable medium [the processing method to which the present document is applied may be produced in the form of a program executed by a computer, and may be stored in a computer readable recording medium, ¶0314]. Therefore, the rejection of claim 5 applies equally as well to this claim.

Regarding claim 20: the claim is merely a non-transitory computer readable medium that stores a set of instructions that is executable by one or more processors of an apparatus to cause the apparatus to initiate the method of claim 6. Yoo teaches a non-transitory computer readable medium [the processing method to which the present document is applied may be produced in the form of a program executed by a computer, and may be stored in a computer readable recording medium, ¶0314]. Therefore, the rejection of claim 6 applies equally as well to this claim.

Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7 and 14 are objected to as being dependent upon a rejected base claim and for minor informalities, but would be allowable if rewritten in a corrected and independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Chang et al., (US 2021/0314623) teaches general constraint information syntax in video coding;
Chen et al., (US 2021/0289220) teaches picture encoding and decoding for video sequences;
Chiu et al., (US 2021/0160482) teaches a method for processing video in video processing system, involves performing motion compensation for current block to obtain reference block from reference picture, and encoding or decoding current block according to reference block;
Seregin et al., (US 2021/0029371) teaches wraparound motion compensation in video coding; and
Zhu et al., (US 2020/0145653) teaches decoding method and apparatus based on template matching.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485